 
Exhibit 10.2
 
CONFIDENTIAL TREATMENT REQUESTED.
Confidential portions of this document have been redacted and have been
separately filed with the Commission.
 
 
TRADING ADVISORY AGREEMENT

                 
This Trading Advisory Agreement (the “Agreement”) is entered into by the Fund
and the Trading Advisor set forth below as of the date set forth below. In
consideration of their respective rights and obligations under this Agreement
and other valuable consideration, the receipt, sufficiency and adequacy of which
are hereby acknowledged, and intending to be legally bound by this Agreement,
the Fund and the Advisor (collectively the “Parties” and each individually a
“Party”) have fully reviewed and agree to all of the terms and conditions of
this Agreement:
    The Fund:     The Trading Advisor:         ADF Trading Company II, LLC    
Thor Asset Management (USA), LLC         Address: c/o Aspen Diversified Fund LLC
  Address: 551 Fifth Ave., Suite 2020       1230 Peachtree Street, Suite 1750  
  New York, NY 10017       Atlanta, GA 30309             Attention: Jeremy L.
Standrod   Attention: Peter Kambolin       Managing Partner     Managing
Director       Telphone: (404) 760-3424   Telephone: (212) 973-0070    
Facsimile: (404) 760-3422   Facsimile: (212) 973-0063       By: ADF Trading
Company II, LLC   By: Thor Asset Management USA, LLC       Signature: /s/ Jeremy
L. Standrod   Signature: /s/ Peter Kambolin       Jeremy L. Standrod, Managing
Member     Peter Kambolin, Director       Initial Allocated Assets: [*]   AND  
  (Includes Notional Funding)                 Signature: /s/ Alexei Chekhlov    
        Alexei Chekhlov, Managing Director       EFFECTIVE DATE: December 1,
2008         ADDITIONAL TERMS AND CONDITIONS OF THIS AGREEMENT BEGIN ON THE
FOLLOWING
PAGE. THIS AGREEMENT ALSO MAY CONTAIN ATTACHED SCHEDULES AS DESCRIBED IN THE
AGREEMENT.   ____________________ * Confidential material redacted and filed
separately with the Commission.

 
 
Exhibit 10.2
-1-

--------------------------------------------------------------------------------

 
 
WITNESSETH:
 
WHEREAS, the Fund has been organized to trade, buy, sell and otherwise acquire,
hold, dispose of and deal in, on margin or otherwise, (i) securities (both
domestic and foreign), including bank loan transactions (via assignment or
participation) (collectively, “Securities”); (ii) cash and forward contracts,
Foreign Exchange, and cash and forward contracts in Foreign Exchange, swaps,
derivatives, and any rights and interests pertaining thereto (collectively,
“Derivatives”); (iii) commodities (including any that are now, or may hereafter
be, the subject of commodities or commodities contract trading), futures
contracts, options on futures contracts and physical commodities (collectively,
“Commodities Interests”); and (iv) securities of and interests in entities
engaged, either directly or indirectly, in the trading, buying, selling,
acquisition, holding or disposition of, or dealing in, Securities, Derivatives,
or Commodities Interests; and
 
WHEREAS, the Trading Advisor is engaged in the business of making trading
decisions on behalf of investors in the purchase and sale of Securities and/or
Derivatives and/or Commodities Interests and/or Foreign Exchange, and
 
WHEREAS, the Fund desires the Trading Advisor, upon the terms and conditions set
forth herein, to act as trading advisor for the Fund and to make Securities
and/or Derivatives and/or Commodities Interests trading decisions for the
portion of the Fund’s net assets (defined below) allocated to the Trading
Advisor pursuant to the trading program designated above and described in
Exhibit A hereto (the “Program”), and the Trading Advisor desires so to act;
 
NOW, THEREFORE, the Parties hereto do hereby agree as follows:

        1.
Undertakings of the Trading Advisor
    a.
The Trading Advisor hereby agrees to make to the Fund all disclosures necessary
or appropriate for the Fund and its affiliates to comply with any applicable
federal, state or foreign law and any other regulatory authority having
jurisdiction over the Fund and the Trading Advisor. Such disclosures shall
include, without limitation, the trading performance and trading systems,
methods, models, strategies and formulae (subject to the right of the Trading
Advisor to preserve the secrecy of proprietary information concerning such
trading systems, methods, models, strategies and formulae) for the Program. The
Trading Advisor also agrees to cooperate with the Fund and its designees in
preparing any documents filed with or responses made to any regulatory or legal
authority having or claiming to have jurisdiction over the Trading Advisor and
the Fund.
    b.
The Trading Advisor hereby agrees to make to the Fund all disclosures necessary
or appropriate for the Fund and its affiliates, agents and advisors to prepare
the Fund’s private placement memorandum and disclosure document (the
“Memorandum”); provided that the Trading Advisor shall have include, without
limitation, the trading performance and trading systems, methods, models,
strategies and formulae (subject to the right of the Trading Advisor to preserve
the secrecy of any proprietary information concerning such trading systems,
methods, models, strategies and formulae) for the Program.
    c.
At any time the Trading Advisor becomes aware of any materially untrue or
misleading statement of fact previously supplied to the Fund (or any omission of
a material fact that should have been supplied to the Fund) or a material
adverse change in information or facts previously supplied to the Fund or a
material adverse change in the Trading Advisor’s circumstances or ability to
perform its duties hereunder, the Trading Advisor agrees to immediately inform
the Fund of such statement of fact or omission or material adverse change.

 
 
Exhibit 10.2
-2-

--------------------------------------------------------------------------------

 

          d.
For the term of this Agreement, the Trading Advisor, at its own expense and
within twenty (20) days after the end of each calendar month, shall provide the
Fund with the monthly rate of return for Thor Optima Fund Ltd. Such rate of
return shall be prepared in conformity with the requirements of any regulatory
authority having jurisdiction over the Trading Advisor and Thor Optima Fund Ltd.
    e.
Upon reasonable notice, the Fund and its designees, at the Fund’s expense, shall
have the right to review, inspect and copy the books and records relating to the
Fund necessary to enable them to verify the accuracy and completeness of or to
supplement as necessary the data furnished by the Trading Advisor or to verify
compliance with the terms of this Agreement.
    f.
Neither the Trading Advisor nor its directors, officers, employees, principals,
affiliates or agents (including any directors, officers, employees or principals
of such affiliates or agents), nor their respective successors or assigns shall
use, publish, circulate, or distribute the Memorandum (including any amendment
or supplement thereto) or any related solicitation material nor engage in any
marketing, sales or promotional activities in connection with the offering of
interests in the Fund.
    g.
During the term of this Agreement, the Trading Advisor and its directors,
officers, principals, employees and affiliates shall be free to advise other
investors as to the purchase and sale of Securities or Derivatives or
Commodities Interests or Foreign Exchange, to manage and trade other investors’
Securities or Derivatives or Commodities Interests or Foreign Exchange accounts,
and to trade for and on behalf of their own proprietary Securities or
Derivatives or Commodities Interests or Foreign Exchange accounts. However,
neither the Trading Advisor nor any of its officers, members, principals,
employees or affiliates shall employ a trading system, method, model, strategy
or formula on behalf of any such other Securities or Derivatives or Commodities
Interests or a Foreign Exchange account that is different from the trading
systems, methods, models, strategies or formulae employed for the Fund’s
Account, unless (i) the Trading Advisor shall have first offered to the Fund in
writing to employ such other trading system, method, model, strategy or formula
on behalf of the Fund’s Account (as hereinafter defined) and the Fund shall have
declined such offer in writing; provided, however, that at any time thereafter
and from time to time the Fund may withdraw such declination and request to have
the Trading Advisor employ such other trading system, method, model, strategy or
formula on behalf of all or a part of the Fund’s Account; or (ii) a new trading
system, method, model, strategy or formula is in the process of being tested
with proprietary funds of the Trading Advisor or its affiliates prior to being
formally introduced as part of the Trading Advisor’s investment strategy and
offered to any and all other investors advised by the Trading Advisor.
    h.
At the request of the Fund, the Trading Advisor promptly shall deliver to the
Fund a written explanation of differences, if any, in the performance between
the Fund’s Account and other Programs of the Trading Advisor following the
attached Exhibit A – “Investment Policies”. Such written explanation shall be
detailed and explicit enough to satisfy the Fund’s inquiry, in the sole judgment
of the Fund.

 
 
Exhibit 10.2
-3-

--------------------------------------------------------------------------------

 

        2.
Duties of the Trading Advisor
    a.
Allocated Assets and Trading Policies. Upon the establishment of a trading
account by the Fund for the Trading Advisor to manage and advise pursuant to the
power of attorney in this Agreement (the “Account” or the “Fund Account”), the
Trading Advisor shall act as a trading advisor for the Allocated Assets (as
hereinafter defined) through the Account. Except as provided otherwise in this
Section 2, the Trading Advisor shall have sole and exclusive authority and
responsibility for the period and on the terms and conditions set forth herein
for directing the investment and reinvestment of the Allocated Assets in
Securities and/or Derivatives and/or Commodities Interests and/or Foreign
Exchange pursuant to and in accordance with (i) the Fund Account’s trading
policies as from time to time in effect, as described in Exhibit A (the “Trading
Policies”), and any brochure, promotional material, due diligence questionnaire
or the like provided to the Fund by the Trading Advisor; (ii) the Trading
Advisor’s trading systems, methods, models, strategies and formulae utilized to
trade the Program as in effect on the date of this Agreement, and as refined and
modified in writing from time to time in the future in accordance herewith; and
(iii) the Trading Advisor’s best judgment. As used in this Agreement, “Allocated
Assets” shall mean the nominal assets from time to time committed by the Fund in
writing to the Program of the Trading Advisor, the “Initial Allocated Assets”
shall mean the amount set forth on the first page of this Agreement, and
includes Notional Funding, and “Notional Funding” shall mean capital committed
by the Fund but not necessarily funded with cash. Allocated Assets may be
increased or decreased at any time in the sole discretion of the Fund and shall
include profits or losses unless otherwise designated in writing to the Trading
Advisor by the Fund. The Trading Advisor shall give the Fund prompt written
notice of any proposed material change in the Trading Advisor’s trading systems,
methods, models, strategies or formulae or the manner in which trading decisions
are to be made or implemented for the Account or Program and shall not make any
such proposed material change without having given at least twenty (20) business
days’ prior written notice of such change. The addition and/or deletion of a
particular Securities or Derivatives or Commodities Interests or Foreign
Exchange market or contract to or from the Fund’s Account ordinarily shall not
be deemed a change in the Trading Advisor’s trading systems, methods, models,
strategies or formulae for the Account or Program and prior written notice shall
not be required, provided that such addition or deletion is consistent with the
Trading Policies and the Disclosure Document (as hereinafter defined).
    b.
Errors. The Trading Advisor shall have the obligation to identify, whether in
brokerage statements, confirmations or otherwise, and to notify immediately
after receipt of such document the broker and/or floor broker and/or dealer and
the Fund of any order or trade the Trading Advisor believes was not executed in
accordance with the Trading Advisor’s instructions to any broker or floor broker
or dealer.
    c.
Delivery of Disclosure Document. The Trading Advisor shall, during the term of
this Agreement, deliver to the Fund copies of all disclosure documents
(collectively, the “Disclosure Document”) approved for use by the Trading
Advisor or filed with the Securities and Exchange Commission (on Form ADV or
otherwise) and/or other regulatory or self-regulatory organizations having
jurisdiction over the Trading Advisor promptly following such approval or
filing.
    d.
Trading Authorization. The Fund hereby appoints the Trading Advisor as its true
and lawful attorney-in-fact, with full power to act and with full power of
substitution and revocation in its name, place and stead to enter orders to buy
and sell (including short sales), spread, or otherwise trade securities,
securities options, Derivatives, Commodities Interests and/or cash markets
and/or Foreign Exchange markets with respect to the Allocated Assets. The
Trading Advisor shall have full authority to communicate such orders directly to
the Fund’s broker holding the Account, and the broker is hereby authorized to
accept and execute all such orders. This Power of Attorney shall remain in full
effect unless and until the Account is closed, or until such written revocation
of this power of attorney is delivered and actually received by the Trading
Advisor. Such revocation shall be made in writing and delivered via overnight
courier service or facsimile transmission. Upon receipt of such notice, the
Trading Advisor shall have no involvement with the Account and shall cease to
initiate new positions and shall cease to liquidate existing positions.

 
 
Exhibit 10.2
-4-

--------------------------------------------------------------------------------

 

        3.
Trading Advisor Independent
   
For all purposes of this Agreement, the Trading Advisor (i) shall be deemed to
be an independent contractor, (ii) unless otherwise expressly provided herein or
with the prior written authorization of the Fund, shall have no authority to act
for or represent the Fund or its general partner, investment manager and other
affiliates, and any of its or their officers, directors or employees, in any
way, and (iii) shall not be deemed to be an agent of the Fund. Except as shall
be specifically provided otherwise in this Agreement, nothing contained herein
shall create, nor constitute the Trading Advisor and any other trading advisor
or advisors for the Fund as members of, any Fund, joint venture, association,
syndicate, unincorporated business or other separate entity, nor shall anything
be deemed to confer on any of them any express, implied or apparent authority to
incur any obligation or liability on behalf of any other.
  5.
Fees
    a.
Advisory Management Fees. For the services to be rendered to the Fund by the
Trading Advisor, the Fund shall pay the Trading Advisor a monthly management fee
(the “Management Fee”) in accordance with the following scale based on the
amount of the Fund’s Allocated Net Assets:
   
On initial $5,000,000-10,000,000:
 
[*] of the Fund’s Allocated Net Assets
   
On the next $10,000,000 ($10,000,001-$20,000,000):
 
[*] of the Fund’s Allocated Net Assets
   
On everything above $20,000,001 +:
 
[*] of the Fund’s Allocated Net Assets
     
The Management Fee, calculated and billed monthly, in arrears, shall be taken as
a percentage of the Fund’s Net Assets as of the close of business on the last
day of the month. The Management Fee shall be due regardless of whether any
profits were achieved for any prior period.
     
“Net Assets” shall mean the total assets of the Fund’s Account managed by the
Trading Advisor, including Notional Funding, all cash and cash equivalents
(valued at cost), accrued interest and the market value of all open positions
and all other assets of the Fund, less all accrued but unpaid expenses and all
other liabilities allocable or attributable to the Fund’s Account managed by the
Trading Advisor, including, but not limited to, interest expense, margin debit
expense and other similar expenses, determined in accordance with U.S. generally
accepted accounting principles consistently applied under the accrual basis of
accounting. In calculating Net Assets, Securities, Derivatives and Commodities
Interests will be valued at the closing market value on the date of
determination.
    b.
Advisory Incentive Fees. The Fund shall also pay the Trading Advisor an
incentive fee (the “Incentive Fee”) of [*] of New Net Profits (as defined
hereinafter) above the High Water Mark (as hereinafter defined).
  ____________________ * Confidential material redacted and filed separately
with the Commission.

 
 
Exhibit 10.2
-5-

--------------------------------------------------------------------------------

 

           
The Incentive Fee, calculated and billed as of the last day of each Incentive
Allocation Period (as hereinafter defined), shall be taken as a percentage of
New Net Profits above the High Water Mark. An Incentive Allocation Period shall
be a “calendar quarter”. “New Net Profits” is calculated in accordance with U.S.
generally accepted accounting principles and shall include net realized profit
or loss from closed positions, change in net unrealized profit and loss on open
positions and the effect of all brokerage commissions, transaction fees,
management fees and other fees and charges accrued during the Incentive
Allocation Period. “High Water Mark” shall mean the highest nominal Net Asset
Value achieved for the Account at the last business day of the Incentive
Allocation Period and shall be adjusted for additions to or decreases (whether
in cash or notional funds) from the Allocated Assets. If the Fund does not earn
New Net Profits over the High Water Mark in a given Incentive Allocation Period,
no Incentive Fee shall be due to the Trading Advisor unless and until the New
Net Profits exceed the High Water Mark. The amount of the Incentive Fee paid to
the Trading Advisor, if any, shall not be reimbursed to the Fund in the event of
subsequent losses.
    c.
Payments to be Made Solely by the Fund. For the services to be rendered by the
Trading Advisor under this Agreement, the Trading Advisor hereby understands and
agrees that the Fund’s general partner/managing member, investment manager or
any of their affiliates are not and will not be responsible for payment of any
consulting, management, incentive and/or advisory fees to the Trading Advisor.
The Trading Advisor understands and agrees that all consulting, management,
incentive and advisory fees payable to the Trading Advisor in connection with
the services rendered to the Fund as described in this Agreement will be paid by
the Fund pursuant to this Agreement. The Trading Advisor agrees that, with
respect to the services it will perform for the Fund hereunder, it shall have no
right to seek and will not seek payment of any fee (including, but not limited
to, consulting, management, incentive or advisory fees) directly or indirectly
from any person or entity other than the Fund.
    d.
Timing of Payment of Fees. Any Management Fees payable to the Trading Advisor in
accordance with this Agreement shall be paid by the Fund to the Trading Advisor
within thirty (30) days after the finalization of the net asset value of the
Fund’s Allocated Assets. Management Fees are calculated monthly and payable in
arrears. Any Incentive Fees payable to the Trading Advisor in accordance with
this Agreement shall be paid by the Fund to the Trading Advisor within
forty-five (45) calendar days after the finalization of the net asset value of
the Fund’s Allocated Assets. Incentive Fees are calculated at the end of each
Incentive Allocation Period subject to the High Water Mark. If this Agreement is
terminated on any day other than the last day of an Incentive Allocation Period,
such termination day shall be treated as the last day of both the calendar month
and the Incentive Allocation Period for purposes of calculating the Management
Fee and Incentive Fee, respectively, for that period. In the case of reduction
of Allocated Assets, the Management Fee for the period in which the reduction
occurred shall be calculated based on the Allocated Assets as of the last day of
such period.
    e.
Computation of Fees. Promptly after each month end and after receipt by the
Trading Advisor of the Fund’s monthly statements from the Fund’s brokers, the
Trading Advisor shall forward to the Fund a reasonably itemized statement
setting forth the calculation of the fee amounts requested by the Trading
Advisor in respect of such month. The Fund will review the itemized statement
within fourteen (14) calendar days of the receipt thereof, such statement shall
for all purposes be deemed conclusively correct and either approve the fees
requested or reconcile the amounts with the Trading Advisor.

 
 
Exhibit 10.2
-6-

--------------------------------------------------------------------------------

 

          f.
No Interest in Commissions. Without the express written consent of the Fund,
neither the Trading Advisor nor its directors, officers, employees, principals,
affiliates or agents (including any directors, officers, employees or principals
of such affiliates or agents), nor their respective successors or assigns, shall
receive or accept, whether in the form of rebates, pips, spreads or otherwise,
any share of the per-transaction charges (including commissions; brokerage,
floor, exchange, give-up or clearinghouse fees; and any other transaction costs)
paid by or on behalf of the Fund to any broker, floor broker, broker-dealer,
futures commission merchant or counterparty.
  5.
Brokers: Soft Dollars
    a.
Brokers. The Trading Advisor shall place orders for all transactions for the
Fund through such broker or brokers upon which the Fund and the Trading Advisor
will mutually agree.
    b.
Soft Dollars. Research or investment-management-related services and equipment
may be provided by brokers through which portfolio transactions are executed,
settled and cleared. This may include research reports on particular industries
and companies, economic surveys and analyses, recommendations as to specific
securities, on-line quotations, news and research services and other services
(e.g., computer and telecommunications equipment) providing lawful and
appropriate assistance to the Trading Advisor in the performance of its
investment decision-making responsibilities (collectively, “soft dollars” or
“soft dollar items”).
     
Section 28(e) of the United States Securities Exchange Act of 1934, as amended
(the “Exchange Act”), permits the use of soft dollar items in certain
circumstances, provided that the Fund does not pay a rate of commissions in
excess of what is competitively available from comparable brokerage firms for
comparable services, taking into account various factors, including commission
rates, financial responsibility and strength and ability of the broker to
efficiently execute transactions. Non-research products and soft dollars which
are not generated through agency transactions in securities are outside the
parameters of the Section 28(e) “safe harbor.”
     
The Trading Advisor may from time to time use soft dollars for (i) items which
are within the Section 28(e) “safe harbor,” (ii) expenses outside of the Section
28(e) “safe harbor” otherwise payable by the Fund and/or Trading Advisor with
respect to the Fund such as, without limitation, administration, accounting,
auditing and legal expenses and other services, and (iii) certain other soft
dollar items which are outside the Section 28(e) “safe harbor,” including
computer hardware (including replacement parts) and software, telecommunications
equipment (including replacement parts) and related infrastructure and wiring as
well as fees and expenses associated with consultants and the maintenance of
such telecommunications and computer equipment.
     
Soft dollar items, whether provided directly or indirectly, may be utilized for
the benefit of the Trading Advisor’s and its affiliates’ other accounts. The
Trading Advisor may from time to time use soft dollars to acquire soft dollar
items that the Trading Advisor or its affiliates would otherwise be obligated to
provide to, or acquire at their own expense. Nonetheless, the Trading Advisor
believes that such soft dollar items may provide the Fund Account with benefits
by supplementing the research and services otherwise available to the Fund
Account.

 
 
Exhibit 10.2
-7-

--------------------------------------------------------------------------------

 

        6.
Term and Termination
    a.
Term and Renewal. This Agreement shall continue in effect until terminated by
either Party in accordance with the terms hereof. The Fund may terminate at any
time, upon ten (10) calendar days’ written notice to the Trading Advisor, by
closing the Account or by sending written notice to the Trading Advisor (either
via facsimile, regular mail or other delivery service). The Trading Advisor may
terminate this Agreement upon thirty (30) calendar days’ written notice to the
Fund.
    b.
Termination. Notwithstanding Section 6(a) hereof, this Agreement shall
terminate:
      i.
Immediately if the Fund shall terminate and be dissolved; or
    ii.
Immediately if the Trading Advisor can no longer effectively implement its
trading strategy on behalf of the Fund; or
    iii.
Immediately, at the discretion of the Trading Advisor, if the Fund shall fail to
perform any of its obligations under this Agreement, provided the Fund shall
have received written notice of such failure to perform and not cured same
within five (5) business days thereafter.
    c.
Indemnities and Fee Payment Obligations Survive Termination. The fee payment
obligations set forth in Section 4 of this Agreement (with respect to periods on
or before the date of termination) and the indemnities set forth in Section 9 of
this Agreement shall survive any termination hereof.
    d.
Non-Solicitation of the Fund’s Investors. In the event that the Trading Advisor
learns of the identity of any of the Fund’s investors, the Trading Advisor
agrees that neither it nor its officers, directors, shareholders, members,
employees, agents or affiliates will take any steps to solicit the Fund’s
investors or to cause any investor in the Fund to withdraw from or reduce its
investment in the Fund.
  7.
Confidential Information
   
The Fund and the Fund’s directors, officers, employees, principals, affiliates
and agents may receive and have access to certain information, data, notes,
analyses, records and materials of the Trading Advisor, including, without
limitation, information concerning the business affairs, portfolios and
investment strategies of the Trading Advisor or its clients, the Trading
Advisor’s research, systems used by the Trading Advisor or provided to clients
for the purposes of trading, portfolio evaluation and monitoring, pricing and
valuing securities and other financial products, and accounting back-office
functions (the “Confidential Information”).
   
The Fund and the Fund’s directors, officers, employees, principals, affiliates
or agents shall not disclose, copy or permit the disclosure of the Confidential
Information to third parties, including, without limitation, to their respective
directors, officers, employees, principals, affiliates or agents, except as
required by law, a court of competent jurisdiction or any self-regulatory
organization or as otherwise contemplated by this Agreement. The Fund and the
Fund’s directors, officers, employees, principals, affiliates or agents shall
not use the Confidential Information with respect to its own trading activities.
The Trading Advisor may disclose the identity of the Fund, and its relationship
to the Fund, as part of any representative list of clients of the Trading
Advisor. Notwithstanding the foregoing, the Fund may disclose the identify of
the Trading Advisor and its relationship to the Trading Advisor and may disclose
in its marketing materials and in presentations to other Clients or prospective
Clients all of the information contained in attached Exhibit A, as well as the
performance returns of the Fund and any analyses performed on this data by the
Fund.

 
 
Exhibit 10.2
-8-

--------------------------------------------------------------------------------

 

        8.
Representations and Warranties
   
The Trading Advisor hereby represents and warrants to the Fund as follows:
    a.
All information contained in the materials supplied to the Fund by the Trading
Advisor is true, accurate, and complete in all material respects and does not
contain any misleading or untrue statement of a material fact or any omission to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading. Furthermore, such Disclosure Document and
other materials comply in all respects with all applicable regulations. Except
as otherwise disclosed, the actual performance of the Trading Advisor’s Accounts
or Funds or model/pro-forma Accounts during the period of time covered by the
Trading Advisor’s performance table(s) contained in either the Disclosure
Document or other promotional materials given to the Fund is reflected therein
in full conformity with the requirements of all applicable laws and regulations,
and such performance data and the explanations and footnotes thereto are fairly
presented and are true, correct and complete in all material respects.
    b.
The Trading Advisor has the power and authority and is permitted by applicable
law to enter into and carry out its obligations under this Agreement and to own
its properties (including, but not limited to, its trading systems, methods,
models, strategies and formulas) and conduct its business as described in this
Agreement.
    c.
The performance of the obligations under this Agreement by the Trading Advisor
and its affiliates and administrative personnel will not conflict with, violate
the terms of, or constitute a default under any indenture, mortgage, deed of
trust, loan agreement, management or advisory agreement, or other agreement or
instrument to which the Trading Advisor or its employees or affiliates is a
party or by which any such person is bound or to which any of the property
(including, but not limited to, the trading systems, methods, models, strategies
or formulas) or assets of any such person is subject, or any order, rule, law,
regulation or other legal requirement applicable to any such person or to the
property or assets of any such person.
    d.
The Trading Advisor is currently registered with or a member of all U.S. and
international governmental or private regulatory bodies having or claiming to
have jurisdiction over the Trading Advisor or its activities, and such
registrations and memberships have not expired or been revoked, suspended,
terminated, not renewed, limited, conditioned, restricted or qualified in any
respect. The Trading Advisor and its affiliates and administrative personnel
have all required governmental and regulatory registrations and memberships
necessary to carry out their respective obligations under this Agreement and to
act as described in this Agreement.
    e.
To the best of the Trading Advisor's knowledge after due inquiry, the Trading
Advisor has complied and will continue to comply with all laws, rules and
regulations having application to its or his business, properties and assets.
Except as set forth in the Disclosure Document, there are no actions, suits,
proceedings or investigations pending or threatened against the Trading Advisor
or its directors, officers, employees, principals, affiliates or agents, at law
or in equity or before or by any federal, state, municipal, or other
governmental department, commission, board, bureau, agency, or instrumentality,
any self-regulatory organization or any exchange.
    f.
The Trading Advisor is duly organized and validly existing under the laws of the
jurisdiction of its incorporation or formation and is qualified to do business
in each applicable jurisdiction.

 
 
Exhibit 10.2
-9-

--------------------------------------------------------------------------------

 

          g.
The foregoing representations and warranties shall be continuing during the term
of this Agreement to the same extent and effect as if they were issued
continuously throughout such term, and if at any time any event shall occur that
could make any of the foregoing incomplete or inaccurate, the Trading Advisor
shall promptly notify the Fund of the occurrence of such event.
   
The Fund hereby represents and warrants to the Trading Advisor as follows:
    a.
The Fund has full power and authority and is permitted by applicable law to
enter into and carry out its obligations under this Agreement and to own its
properties and conduct its business as described in this Agreement and the
Memorandum.
    b.
The performance of the obligations under this Agreement by the Fund will not
conflict with, violate the terms of, or constitute a default under any
indenture, mortgage, deed of trust, loan agreement, management or advisory
agreement, or other agreement or instrument to which the Fund is a party or by
which the Fund is bound or to which any of the property or assets of the Fund is
subject, or any order, rule, law, regulation, or other legal requirement
applicable to the Fund or to the property or assets of the Fund.
    c.
There are no actions, suits, proceedings or investigations pending or threatened
against the Fund, at law or in equity or before or by any federal, state,
municipal or other governmental department, commission, board, bureau, agency,
or instrumentality, any self-regulatory organization, or any exchange.
    d.
The Fund is duly organized and validly existing under the laws of the
jurisdiction of its organization and is qualified to do business in each
jurisdiction in which the failure to so qualify would have a materially adverse
affect on the Fund's ability to perform its obligations under this Agreement.
    e.
The Fund has complied and shall comply in all material respects with applicable
rules and regulations relating to the solicitation of persons residing in each
jurisdiction in which it solicits subscriptions for its shares and with all
other laws, rules, and regulations having application to its business,
properties, and assets.
    f.
The Fund is the beneficial owner of the Fund Account.
    g.
The beneficial owners of the Fund Account are not and will not, without the
Trading Advisor’s consent, become subject to the Employee Retirement Income
Security Act of 1974, as amended (“ERISA”), nor is the Fund Account “plan
assets,” and will not become such without the Trading Advisor’s consent, as
defined by ERISA and/or rules or regulations promulgated by the U.S. Department
of Labor.
    h.
The foregoing representations and warranties shall continue during the term of
this Agreement, and if at any time any event shall occur that could make any of
the foregoing incomplete or inaccurate, the Fund shall promptly notify the
Trading Advisor of the occurrence of such event.
  9.
Indemnification
    a.
The Trading Advisor shall indemnify, defend and hold harmless the Fund, its
affiliates and their respective directors, officers, shareholders, employees and
controlling persons from and against any and all losses, claims, damages,
liabilities, costs and expenses (including any reasonable investigatory, legal
and other expenses incurred in connection with, and any amounts paid in, any
settlement; provided that the Trading Advisor shall have approved such
settlement) resulting from a demand, claim, lawsuit, action or proceeding
relating to any action or omission of the Trading Advisor, any of its respective
officers, shareholders, members, directors or employees relating to the business
or activities of such person under this Agreement or relating to the management
of the Fund Account if the action or omission of such person that was the
subject of the demand, claim, lawsuit, action or proceeding constituted any
material breach of this Agreement or any covenant, representation or warranty
contained herein or gross negligence or willful misconduct or was an action or
omission taken otherwise than in good faith and in a manner reasonably believed
to be in, or not opposed to, the best interests of the Fund Account.

 
 
Exhibit 10.2
-10-

--------------------------------------------------------------------------------

 

          b.
The Fund shall indemnify, defend and hold harmless the Trading Advisor and its
affiliates and their respective directors, officers, shareholders, employees and
controlling persons (a “TA Party”) from and against any and all losses, claims,
damages, liabilities, costs and expenses (including any reasonable
investigatory, legal and other expenses incurred in connection with, and any
amounts paid in, any settlement; provided that the Fund shall have approved such
settlement) resulting from a demand, claim, lawsuit, action or proceeding
arising out of or based upon (i) this Agreement or the Trading Advisor’s
activities on behalf of the Fund or Fund Account, including, without limitation,
all legal, professional and other expenses incurred by the Trading Advisor, or
persons designated by it, in the performance of its duties and obligations
hereunder, all indemnity obligations owed by the Trading Advisor to persons
designated by it and (ii) any taxes on profits and losses of the Fund Account or
Fund, or any member; provided that (A) such Losses did not arise out of, nor
were based upon an act, omission, conduct, or activity (“Activity”) by a TA
Party which constitutes willful misconduct, gross negligence, or material breach
of this Agreement and (B) such Activity was done by such person in good faith
and in the reasonable belief that it was in or not opposed to the best interests
of the Fund Account.
    c.
Promptly after receipt by an indemnified party under Section 9(a) or (b) of
notice of the commencement of an action or claim to which either such Section
may apply, the indemnified party shall notify the indemnifying party in writing
of the commencement of such action or claim if a claim for indemnification in
respect of such action or claim may be made against the indemnifying party under
either such Section; but the omission so to notify the indemnifying party shall
not relieve the indemnifying party from any liability which the indemnifying
party may have to the indemnified party under either such Section (except where
such omission shall have materially prejudiced the indemnifying party) or
otherwise. In case any such action or claim shall be brought against an
indemnified party and the indemnified party shall notify the indemnifying party
of the commencement of such action or claim, the indemnifying party shall be
entitled to participate in such action or claim and, to the extent that the
indemnifying party may desire, to assume the portion of the defense of such
action or claim with respect to which the indemnifying party has an
indemnification obligation hereunder with counsel selected by the indemnifying
party and approved by the indemnified party. After notice from the indemnifying
party to the indemnified party of the indemnifying party's election so to assume
the defense of such action or claim, or the applicable portion thereof, the
indemnifying party shall not be liable to the indemnified party for any legal,
accounting, and other fees and expenses subsequently incurred by the indemnified
party in connection with the defense of such action or claim other than
reasonable costs of investigation. Notwithstanding any provision of this Section
9(c) to the contrary, if in any action or claim as to which indemnity is or may
be available an indemnified party shall determine that its interests are or may
be adverse, in whole or in part, to the interests of the indemnifying party or
that there may be legal defenses available to the indemnified party which are or
may be different from, in addition to, or inconsistent with the defenses
available to the indemnifying party, the indemnified party may retain its own
counsel in connection with such action or claim, in which case the indemnified
party shall be responsible for any legal, accounting, and other fees and
expenses reasonably incurred by or on behalf of it in connection with
investigating or defending such action or claim. If there shall be a final
judgment for the plaintiff in any such action or claim, the indemnifying party
shall indemnify, hold harmless, and defend an indemnified party from and against
any loss, liability, or expense in accordance with Section 6 by reason of such
settlement or judgment.

 
 
Exhibit 10.2
-11-

--------------------------------------------------------------------------------

 

          d.
The foregoing agreements of indemnity shall be in addition to, and shall in no
respect limit or restrict, any other remedies which may be available to an
indemnified party.
  10.
Entire Agreement
   
This Agreement constitutes the entire agreement between the parties hereto with
respect to the matters referred to herein, and no other agreement, verbal or
otherwise, shall be binding as between the parties unless it shall be in writing
and signed by the party against whom enforcement is sought.
  11.
Assignment
   
This Agreement shall not be assigned by either party hereto without the prior
express written consent of the other party.
  12.
Amendment: Waiver
   
This Agreement shall not be amended except by a writing signed by the parties
hereto. No waiver of any provision of this Agreement shall be implied from any
course of dealing between the parties hereto or from any failure by either party
hereto to assert its or his rights hereunder on any occasion or series of
occasions.
  13.
Severability
   
If any provision of this Agreement, or the application of any provision to any
person or circumstance, shall be held inconsistent with any present or future
law, ruling, rule, or regulation of any court or governmental or regulatory
authority having jurisdiction over the subject matter hereof, such provision
shall be deemed to be rescinded or modified in accordance with such law, ruling,
rule, or regulation, and the remainder of this Agreement, or the application of
such provision to persons or circumstances other than those as to which it shall
be held inconsistent, shall not be affected thereby.
  14.
Notices
   
Any notice required or desired to be delivered under this Agreement shall be in
writing and shall be delivered by courier service or facsimile transmission
(with electronic confirmation) to the address and facsimile numbers designated
on the first page of this Agreement and shall be effective upon actual receipt
by the party to which such notice shall be directed.
  15.
Governing Law
   
This Agreement shall be governed by and construed in accordance with the law of
the State of New York (excluding the law thereof which requires the application
of or reference to the law of any other jurisdiction).

 
 
Exhibit 10.2
-12-

--------------------------------------------------------------------------------

 

        16.
Consent to Jurisdiction
   
The parties hereto agree that any action or proceeding arising directly,
indirectly, or otherwise in connection with, out of, related to, or from this
Agreement, any breach hereof, or any transaction covered hereby, shall be
resolved, whether by arbitration or otherwise, within the City and State of New
York. Accordingly, the parties consent and submit to the jurisdiction of the
federal and state courts and any applicable arbitral body located within the
City and State of New York. The parties further agree that any such action or
proceeding brought by either party to enforce any right, assert any claim, or
obtain any relief whatsoever in connection with this Agreement shall be brought
by such party exclusively in the federal or state courts, or if appropriate
before any applicable arbitral body, located within the City and State of New
York.
  17.
Survival
   
The provisions of this Agreement shall survive the termination hereof with
respect to any matter arising while this Agreement shall be in effect.
  18.
Sales Literature and Reports; Use of Name
   
No sales literature or reports to investors explicitly describing the Trading
Advisor by name, its trading strategies, personnel, or performance (other than
the performance of the Fund) will be distributed by the Fund or its agents
without the prior written approval of the Trading Advisor. The Fund or its
agents has no ownership or rights to the Trading Advisor’s name and will stop
using the Trading Advisor’s name upon termination of this Agreement.
  19.
Counterparts
   
This Agreement may be executed in counterparts, each of which shall be deemed an
original but all of which together shall constitute one and the same instrument.
  20.
Headings
   
Headings to sections and subsections in this Agreement are for the convenience
of the parties only and are not intended to be a part of or to affect the
meaning or interpretation hereof.
  21.
No Third Party Beneficiaries
   
This Agreement is not intended to and shall not convey any rights to persons not
a party to this Agreement.

 
 
Exhibit 10.2
-13-

--------------------------------------------------------------------------------

 

        22.
Track Record
   
The Fund and the Managing Member shall allow the Trading Advisor to use the
track record of the Account for its own marketing purposes and will provide the
Trading Advisor with any supporting materials reasonably requested by the
Trading Advisor to comply with Securities Exchange Commission requirements.
 
IN WITNESS WHEREOF, this Agreement has been executed on Page 1 hereof for and on
behalf of the parties hereto as of the day and year first written above.

 
 
Exhibit 10.2
-14-

--------------------------------------------------------------------------------

 
 
EXHIBIT A
INVESTMENT POLICIES
 
Investment Objective
 
The primary investment objective of the Trading Advisor is to achieve consistent
returns having low to negative correlation to any major equity, bond or currency
markets, as well as to any broad hedge fund indices.
 
Investment Strategies
 
The Trading Advisor attempts to achieve its objective using fully systematic,
high-frequency, highly-automated electronic trading in a wide range of
diversified futures markets. The Fund seeks to profit from an investment
approach that focuses on contrarian, mean reversion strategies while maintaining
liquidity in the portfolio. The Trading Advisor will often hedge its long
positions with short positions in correlated markets to reduce risk related to
directional market moves.
 
The Trading Advisor is not limited in the trading strategies that it may pursue
and may, in the future, broaden its investment processes to implement other
strategies and styles of investing.
 
Investment Process
 
The Investment Adviser believes that persistent, structural inefficiencies are
present in global equity index markets, especially at high frequencies of price
change, particularly with respect to mean-reverting qualities in these markets.
These inefficiencies are primarily driven by the high level of disparity between
market participants with respect to skill, access to information, commissions,
and speed of execution, as well as the disparities between different exchanges
and time-zones. Short-term deviations from equilibrium take place from temporary
liquidity shortages, which evaporate as liquidity returns to the market,
resulting in a reversion of the instruments to its mean. The program scours the
market for these opportunities, many of which can last less than one minute
during any time of the day in any market across the world. The Investment
Adviser statistically tests all the markets within the trading universe on a
monthly basis to confirm mean-reverting characteristics, and to ensure that the
models applied to the markets are not over-adjusting parameters. The system
analyzes price tick data, as well as volume, and night session data.
 
The Investment Adviser’s trading strategy relies heavily on historical
statistical relationships that have existed either in individual markets or
across several markets and considers relationships among select markets. The
research group of the Investment Adviser consists of former scientists in such
areas as theoretical physics, applied mathematics, computer science and
engineering who possess extensive academic and financial experience and have
developed trading strategies using their expertise in those areas. The
Investment Adviser’s strategies depend heavily upon its ability to detect market
inefficiencies by processing vast amounts of high-frequency data.
 
 
 
Exhibit 10.2
-15-

--------------------------------------------------------------------------------

 
 
Investment Policies
 
Minimizing risk in relation to return is pivotal to the Investment Adviser’s
investment framework and the Investment Adviser’s risk control system seeks to
enable the trading account to withstand extreme events in financial markets. The
Investment Adviser seeks to control the trading account portfolio’s risk in a
manner consistent with the long-term investment objectives of the trading
account. The Investment Adviser emphasizes diversification by trading a
portfolio of equity indices over three geographical locations and multiple
time-frames. Maximum risk level is assigned to each geographical region, model,
market, and relationship. Risk is also controlled by enforcing into the
investment framework mandatory stop-losses. In addition, a proprietary money
management system is incorporated that manages portfolio risk by assessing the
overall system drawdown.
 
The Investment Adviser devotes a substantial effort to research and development
of new profitable and sustainable arbitrage strategies while at the same time,
enhancing existing strategies. The Investment Adviser may initiate new
strategies or “sub-strategies” or terminate an existing strategy if it believes
that doing so will result in better absolute or risk-adjusted returns. The
Investment Adviser has full discretion to determine the timing and extent to
which certain arbitrage strategies should be deployed.
 
The Investment Adviser is also authorized to depart from its typical frequency
and trading patterns during periods of unusual market volatility or at other
times when it believes that defensive strategies are appropriate. During such
times, the Fund may suspend its normal trading policies and all or a significant
portion of the trading acount’s assets may be held in money-market instruments,
U.S. Treasury Bills, other fixed-income securities or investments that the
Investment Adviser considers appropriate.
 
The investment methods and strategies used are proprietary and confidential. The
aforementioned description is general in nature and is not intended to be
exhaustive. There can be no guarantee that the Investment Adviser’s assumptions
regarding the availability of investment opportunities will prove accurate or
that its investment methods and strategies or any particular investment will be
profitable. There is also no assurance that the investment objectives of trading
account will be achieved. Certain strategies, such as short-selling, leverage or
limited diversification can adversely affect the investment portfolio.
 
 
Exhibit 10.2
-16-

--------------------------------------------------------------------------------

 